UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 27, 2015 NOW INC. (Exact name of registrant as specified in its charter) Delaware 001-36325 46-4191184 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7402 North Eldridge Parkway Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 281-823-4700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders As NOW Inc. (the “Company”) previously reported in a Form 8-K filed May 27, 2015, at the Company’s Annual Meeting of Stockholders held on May 27, 2015, the Company’s stockholders approved, through an advisory vote, the annual frequency for the advisory vote to approve the compensation of the Company’s named executive officers. The Company hereby files this amendment to report that the Company will hold this advisory vote annually, until the next required vote on the frequency of the advisory vote to approve the compensation of its named executive officers. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 2, 2015 NOW INC. /s/ Raymond W. Chang Raymond W. Chang Vice President and General Counsel 3
